             Case 2:20-cv-00523-SMB Document 52 Filed 07/23/21 Page 1 of 2



Paul G. Cereghini (Bar No. 009641)
Jeffrey C. Warren (Bar No. 021383)
Amanda E. Heitz (Bar No. 026519)
BOWMAN AND BROOKE LLP
Suite 1600, Phoenix Plaza
2901 North Central Avenue
Phoenix, AZ 85012-2761
Telephone: (602) 643-2300
Facsimile: (602) 248-0947
paul.cereghini@bowmanandbrooke.com
jeffrey.warren@bowmanandbrooke.com
amanda.heitz@bowmanandbrooke.com
Minute Entries: mme@phx.bowmanandbrooke.com
John F. Renzulli (admitted pro hac vice)
Christopher Renzulli (admitted pro hac vice)
Peter V. Malfa (admitted pro hac vice)
Scott C. Allan (admitted pro hac vice)
RENZULLI LAW FIRM, LLP
One North Broadway, Suite 1005
White Plains, NY 10601
Telephone: (914) 285-0700
Facsimile: (914) 285-1213
jrenzulli@renzullilaw.com
crenzulli@renzullilaw.com
pmalfa@renzullilaw.com
sallan@renzullilaw.com
Attorneys for Defendant Glock Ges.m.b.H.
                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
 Carlos Daniel Travieso,
                                                   No. 2:20-cv-00523-SMB
                  Plaintiff,
                                                   GLOCK Ges.m.b.H’S RULE 7.1
         vs.                                       DISCLOSURE STATEMENT
 GLOCK, Inc., a Georgia Corporation;               (Assigned to the Honorable Susan M.
 GLOCK GmbH, an Austrian Corporation;              Brnovich)
 ABC Firearm Dealer Corporation; 123
 Firearm Distributor Corporation, and DOES
 1-50,
                  Defendants.
        Defendant Glock Ges.m.b.H. states that it has no parent corporation and no publicly
owned corporation owns 10% or more of its stock.




24792729v1
                  Case 2:20-cv-00523-SMB Document 52 Filed 07/23/21 Page 2 of 2




 1   DATED this 23rd day of July, 2021.
 2                                              BOWMAN AND BROOKE LLP
 3                                          By: /s/ Amanda E. Heitz
                                                Paul G. Cereghini
 4                                              Jeffrey C. Warren
                                                Amanda E. Heitz
 5
                                                and
 6
                                                RENZULLI LAW FIRM, LLP
 7                                              John F. Renzulli (admitted pro hac vice)
                                                Christopher Renzulli (admitted pro hac vice)
 8                                              Peter V. Malfa (admitted pro hac vice)
                                                Scott C. Allan (admitted pro hac vice)
 9
                                                Attorneys for Defendant Glock Ges.m.b.H.
10
11   ORIGINAL e-filed
     this 23rd day of July 2021.
12
     COPY of the foregoing mailed/emailed
13   this 23rd day of July, 2021, to:
14   John P. Torgenson, Esq.
     Jon T. Drago, Esq.
15   TORGENSON LAW
     333 W. Roosevelt St.
16   Phoenix, AZ 85003
     Telephone: (602) 759-0012
17   Facsimile: (602) 429-8120
     jtorgenson@torgensonlaw.com
18   jdrago@tordensonlaw.com
19   and
20   Jonathan E. Lowy, Esq. (admitted pro hac vice)
     BRADY
21   840 First Street, N.E., Suite 400
     Washington, DC 20002
22   Telephone: (202) 370-8104
     jlowy@bradyunited.org
23
     Attorneys for Plaintiff
24
25   By: /s/ Amanda E. Heitz
26
27
28
                                               2
29   24792729v1


30
